UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7801



ERVIN ALLISON,

                                           Petitioner - Appellant,

          versus


RAYMOND COLLERAN; HENRY MCMASTER, Attorney
General of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(CA-05-282-DCN)


Submitted: March 30, 2006                      Decided: April 7, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ervin Allison, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia South Carolina; Jeffrey Alan Jacobs,
OFFICE OF THE ATTORNEY GENERAL, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Ervin Allison seeks to appeal the district court’s order

adopting the recommendation of the magistrate judge and granting

summary    judgment      to     Respondents      and   dismissing         as     untimely

Allison’s petition filed under 28 U.S.C. § 2254 (2000).                         The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000).                             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                               28 U.S.C.

§   2253(c)(2)     (2000).       A    prisoner    satisfies        this    standard     by

demonstrating       that      reasonable    jurists       would      find       that   his

constitutional      claims      are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Allison    has   not    made    the       requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented          in   the

materials       before   the    court    and     argument    would        not    aid   the

decisional process.



                                                                                DISMISSED


                                        - 2 -